Citation Nr: 0809924	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-40 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) for the 
time period beginning on November 9, 2005.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970, including combat service in the Republic of Vietnam.
This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

In a January 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective September 9, 2002.  The veteran perfected an appeal 
as to the disability rating assigned.  With regard to timely 
perfection, the Board acknowledges that the veteran did not 
receive the Statement of the Case (dated July 2004) until it 
was mailed to him at his correct address in October 2004.  
Therefore, his November 2004 VA Form 9 was considered timely.

In its January 2006 rating decision, the RO granted a higher 
initial rating for PTSD and assigned a 50 percent rating, 
effective November 9, 2005.  Because the RO did not assign 
the maximum disability rating possible, the appeal for a 
higher evaluation for the time period beginning on November 
9, 2005 remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993) (where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  However, because the veteran 
has indicated his satisfaction with the 30 percent rating for 
PTSD for the time period from September 9, 2002 to November 
8, 2005, his claim for a higher initial rating during that 
time period is no longer in appellate status.  See Travel 
Board Hearing Transcript at page 3; see also AB v. Brown, 6 
Vet. App. 35 (1993).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of that hearing is associated with the claims 
file.  From the date of the hearing, the record was held open 
for 90 days in order to allow for the submission of 
additional evidence for consideration; however, no additional 
evidence was submitted within that time.

The Board observes that, on the day of the veteran's Travel 
Board hearing in December 2007, the Alabama Department of 
Veterans Affairs (ADVA) submitted a written notice of 
withdrawal of services as the veteran's representative.  See 
Letter from the ADVA to the Board, dated December 7, 2007.  
This notice letter claimed that the veteran had selected a 
private attorney to be his accredited representative.  See 
id.  However, the veteran agreed to proceed unrepresented at 
his Travel Board hearing, and he has not since notified the 
Board of any new representation.  See Travel Board Hearing 
Transcript at pages 2-3.  As a result, because the ADVA has 
properly withdrawn as the veteran's representative, and 
because the veteran has not since notified the Board of any 
new representation, the Board will conclude that the veteran 
is currently unrepresented in the instant appeal.  See 38 
C.F.R. §§ 20.602, 20.603, 20.608 (2007).


FINDINGS OF FACT

1.  For the time period beginning on November 9, 2005, the 
veteran's PTSD has been manifested by a GAF score of 48 and 
by moderate to severe symptoms, including social impairment 
and isolation; avoidance of groups and crowds; chronic mood 
dysphoria; suspicion of others; alcoholism; distressing 
dreams; feeling as though he were reliving his traumatic 
experience; illusions; hallucinations; dissociative flashback 
episodes; intense psychological distress and physiological 
reactivity when exposed to cues that symbolize or resemble 
his traumatic event; efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; efforts to avoid 
activities, places, or people that arouse recollections of 
the trauma; markedly diminished interest or participation in 
significant activities; feelings of detachment and 
estrangement from others; restricted range of affect; severe 
sleep impairment that interferes with daily activity; 
irritability and anger; hypervigilance; exaggerated startle 
response; anxiety; depression; occasional suicidal thoughts; 
inability to work due to emotional discomfort; moderately 
decreased efficiency, productivity, and reliability during 
periods of stress; severe inability to perform work tasks at 
all times; and impaired work, family, and other relationships 
at all times.

2.  The veteran's PTSD symptoms have decreased the veteran's 
quality of life and have caused clinically significant 
impairment in social, occupational, and/or other important 
areas of functioning.

CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD for 
the time period beginning on November 9, 2005 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its VCAA duty to assist the veteran in the 
development of the claim on appeal.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found - this 
practice is known as "staged ratings."  See id. at 126.

Specific rating criteria - PTSD

For the time period beginning on November 9, 2005, the 
veteran's PTSD has been evaluated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Diagnostic Code 9411 is governed by the General Rating 
Formula for Mental Disorders, set forth in 38 C.F.R. § 4.130, 
which provides the following levels of disability:

100 percent - Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50 percent - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

In addition to these rating criteria, Global Assessment of 
Functioning (GAF) scores are a scale rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV, pp. 44-47; see also 38 C.F.R. § 
4.130 [incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes].

Analysis

The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, the veteran's disability picture more 
nearly approximates the criteria for a 70 percent evaluation 
for the time period beginning on November 9, 2005.  The 
probative medical evidence consists of a VA medical 
examination report from November 9, 2005.

As an aside, the Board notes that, after a thorough review of 
all of the evidence (including the service medical records) 
contained in the claims file, it has been confirmed that the 
entirety of the aforementioned evidence pertains only to the 
veteran whose claim is currently pending in the instant 
appeal, and does not pertain to any other veteran by any 
other name.  See Travel Board Hearing Transcript at pages 14-
15.

During his VA medical examination for PTSD on November 9, 
2005, in which the claims file was reviewed, the veteran was 
diagnosed with chronic, severe PTSD and assigned a GAF score 
of 48.  The VA examiner reported that the veteran's symptoms 
of PTSD are moderate to severe and include the following: 
social impairment and isolation; avoidance of groups and 
crowds; chronic mood dysphoria; suspicion of others; 
alcoholism; distressing dreams; feeling as though he were 
reliving his traumatic experience; illusions; hallucinations; 
dissociative flashback episodes; intense psychological 
distress and physiological reactivity when exposed to cues 
that symbolize or resemble his traumatic event; efforts to 
avoid thoughts, feelings, or conversations associated with 
the trauma; efforts to avoid activities, places, or people 
that arouse recollections of the trauma; markedly diminished 
interest or participation in significant activities; feelings 
of detachment and estrangement from others; restricted range 
of affect; severe sleep impairment that interferes with daily 
activity; irritability and anger; hypervigilance; exaggerated 
startle response; anxiety; depression; occasional suicidal 
thoughts; inability to work due to emotional discomfort; 
moderately decreased efficiency, productivity, and 
reliability during periods of stress; severe inability to 
perform work tasks at all times; and impaired work, family, 
and other relationships at all times.  The VA examiner opined 
that these PTSD symptoms have decreased the veteran's quality 
of life and have caused clinically significant impairment in 
social, occupational, and/or other important areas of 
functioning.

Personal statements from the veteran himself also indicate 
that a higher 70 percent disability rating is warranted at 
this time.  During his Travel Board hearing in December 2007, 
the veteran testified that he does not socialize or belong to 
any clubs or organizations, and said that he is very much a 
"loner" with only one personal friend and no hobbies.  See 
Travel Board Hearing Transcript at pages 5-7 and 12-13.  He 
also stated that he has not worked in three years; his prior 
job at a nuclear plant was "very stressful" and he stated 
that he could not handle it anymore.  See id. at pages 5 and 
8.  The veteran also said that he suffers from panic attacks, 
precipitated by loud noises and occurring most often at 
night.  See id. at page 9.  He testified that he does not 
sleep well (only 3 to 4 hours per night) and that he neglects 
household tasks for longer than he used to.  See id. at pages 
9-10.  The veteran also confirmed that he has no contact with 
any of his immediate family (consisting of one brother and 
one nephew).  See id. at page 12.

Taking all of this evidence into consideration, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a higher 70 percent rating for 
PTSD for the time period beginning on November 9, 2005, but 
no more.

The symptomatology to warrant a 100 percent evaluation under 
the criteria of Diagnostic Code 9411 is not shown in the 
veteran's case for the time period beginning on November 9, 
2005.  In this regard, the Board notes that, during the 
veteran's VA medical examination for PTSD on November 9, 
2005, the VA examiner reported that the veteran has no 
history of suicide attempts or assaultiveness.  Furthermore, 
the veteran presented for the aforementioned VA examination 
with appropriate attire and was shown to manifest 
unremarkable speech, a cooperative attitude, intact 
attention, full orientation, goal-directed thought process, 
intact judgment, average intelligence, partial insight into 
his mental problem, good impulse control, an ability to 
maintain minimum personal hygiene, normal memory (remote, 
recent, and immediate), and capability to manage his 
financial affairs.  He was not found to be clinically 
psychotic.  The VA examiner also noted that the veteran had 
none of the following: delusions, hallucinations, 
inappropriate behavior, obsessive/ritualistic behavior, panic 
attacks, episodes of violence, homicidal thoughts, and 
problems with activities of daily living.

Based upon these findings, and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates the total occupational and 
social impairment required for a 100 percent evaluation at 
any time since November 9, 2005.  See Fenderson, 12 Vet. App. 
at 125-26.  That is to say, the veteran's PTSD has been no 
more than 70 percent disabling since November 9, 2005, so his 
rating cannot be further "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 70 percent rating is warranted for 
PTSD for the time period beginning on November 9, 2005.  The 
benefit sought on appeal is granted to that extent.


ORDER

A 70 percent initial disability rating for PTSD is granted 
for the time period beginning on November 9, 2005, subject to 
the applicable laws and regulations concerning the payment of 
monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


